DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 1 is objected to because of the following informalities:  the limitation “at least one device of a fuel cell and a hydrogen tank” in lines 3-4 is improper alternative claiming.  Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as  “at least one device of a fuel cell or a hydrogen tank”. Appropriate correction is required.
3.	Claim 4 is objected to because of the following informalities:  the limitation  “the connection portion comprises any one of a connection portion between adjoining hydrogen pipes of the plurality of hydrogen pipes, a connection portion between one of the plurality of hydrogen pipes and the at least one device, and a connection portion between one of the plurality of hydrogen pipes and the other device” in lines 6-10 is improper alternative claiming.  Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “the connection portion comprises any one of a connection portion between adjoining hydrogen pipes of the plurality of hydrogen pipes, a connection portion between one of the plurality of hydrogen pipes and the at least one device, or a connection portion between one of the plurality of hydrogen pipes and the other device” Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 3 recites the limitation "a plurality of the connection portions" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "a plurality of  connection portions".
7.	Claim 4 recites the limitation "the other device" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the another device" as there is antecedent basis.
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paganelli (US 2012/0308906).
Regarding claim 1, Paganelli discloses a hydrogen leakage detection system configured to detect a hydrogen leakage in a fuel cell system(Figs. 1 & 2, [0034]-[0035], [0098]), the system comprising: an outer shell configured to accommodate a hydrogen flow section(fuel cell stack installed in a motor vehicle [0032]), including at least one device of a fuel cell (fuel cell stack 1, Figs. 1 & 2, [0040]) or a hydrogen tank storing hydrogen to be supplied to the fuel cell(hydrogen tank 11T, Figs. 1 & 2, [0041]); and a hydrogen piping section including a hydrogen pipe connected to the at least one device(fuel gas supply channel 11A, Figs. 1 & 2, [0041]); a hydrogen sensor disposed within the outer shell(hydrogen concentration sensor C11, Figs. 1, 2, & 6, [0093]); and a porous sheet disposed to delimit at least a part of a space within the outer shell (filter C37, Fig. 6), and allowing permeation of hydrogen through the porous sheet in a thickness direction thereof([0095]), wherein the hydrogen flow section is disposed in a region below the porous sheet(Figs. 1, 2, & 6), and the hydrogen sensor is disposed in a region above the porous sheet(Fig. 6).
Regarding claim 2, Paganelli discloses all of the claim limitations as set forth above. Paganelli further discloses  when an inside of the outer shell is viewed in a vertical direction, a connection portion of a hydrogen channel and the hydrogen sensor are disposed to overlap the porous sheet, wherein the connection portion is included in the hydrogen flow section(Figs. 1 , 2, & 6).
Regarding claim 3, Paganelli discloses all of the claim limitations as set forth above. Paganelli further discloses when the inside of the outer shell is viewed in the vertical direction, a plurality of  connection portions is disposed to overlap the porous sheet(Figs. 1 , 2, & 6).
Regarding claim 4, Paganelli discloses all of the claim limitations as set forth above. Paganelli further discloses  further comprising another device that is different from the at least one device(pressure regulating valve 117, Figs. 1 & 2), wherein the another device connected to the hydrogen piping section to flow hydrogen therein([0100]), the hydrogen piping section includes a plurality of hydrogen pipes(see fuel gas supply channel 11A and circuit 11R, Figs. 1 & 2, [0041]), the connection portion comprises any one of a connection portion between adjoining hydrogen pipes of the plurality of hydrogen pipes, a connection portion between one of the plurality of hydrogen pipes and the at least one device, or a connection portion between one of the plurality of hydrogen pipes and the another device(Figs. 1 & 2).
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paganelli (US 2012/0308906) as applied to claim 1 above.
Regarding claim 5, Paganelli discloses all of the claim limitations as set forth above. Paganelli discloses the filter C37 is made of a material which is permeable to the gases but impermeable to liquid water, the commercially available woven material with the brand name “GORETEX®” is known for example for its capability in such a use ([0095]) but does not explicitly disclose the porous sheet has an open area percentage of from 20 to 50%.
It would have been obvious to one of ordinary skill in the art to modify the porous sheet of Paganelli with an open area percentage of from 20 to 50%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Allowable Subject Matter
13.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is the hydrogen leakage detection system is mounted on a fuel cell vehicle, the outer shell is a front compartment of the fuel cell vehicle, and
the hydrogen sensor is secured to a portion of an inner wall of the front compartment other than a front hood that is configured to open and close the front compartment.
	In the instant invention, the hydrogen sensor may be secured to a portion of an inner wall of the front compartment other than a front hood that is configured to open and close the front compartment([0069] US 2021/0344025). As the hydrogen sensor is secured to a position different from the front hood, the hydrogen leakage detection system of this aspect provides higher flexibility in the layout of the hydrogen sensor without being constrained by routings and other restrictions([0069]). The hydrogen leakage detection system of this aspect also enables quicker detection of a hydrogen leakage by the hydrogen sensor because the hydrogen sensor in this arrangement can detect rising hydrogen([0069]).
Paganelli discloses the hydrogen leakage detection system is mounted on a fuel cell vehicle([0032]), but does not explicitly disclose, teach or render obvious the outer shell is a front compartment of the fuel cell vehicle, and the hydrogen sensor is secured to a portion of an inner wall of the front compartment other than a front hood that is configured to open and close the front compartment
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724